Proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Motor Vehicles Appeals Board, dated October 27, 2003, confirming so much of a determination of an Administrative Law Judge, dated May 24, 2002, as, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 1180 (d), and, inter alia, imposed a $250 fine.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on. the merits, with costs.
Contrary to the petitioner’s contention, the determination that he violated Vehicle and Traffic Law § 1180 (d) by speeding is supported by substantial evidence (see Matter of Mataragas v New York State Dept. of Motor Vehs., 6 AD3d 537, 538 [2004]). The Administrative Law Judge properly relied upon the patrol *613officer’s testimony that he had been trained in visually estimating speed and the officer’s testimony regarding his visual estimate of the speed at which the petitioner’s car was traveling. This testimony, taken together with the reading from the calibrated laser device in the officer’s car, was sufficient to sustain the determination (see Matter of Koenigsberg v State of N.Y. Dept. of Motor Vehs. Appeals Bd., 8 AD3d 383 [2004]; Matter of Gentile v Jackson, 273 AD2d 235 [2000]). Because this constituted the petitioner’s third speeding violation within an 18-month period in addition to the imposition of a $250 fine, the petitioner’s driver’s license was mandatorily revoked for a minimum of six months pursuant to Vehicle and Traffic Law § 510 (2) (a) (iv) and (6) (a) (see Matter of Filsaime v Melton, 89 AD2d 604 [1982]).
The petitioner’s remaining contentions are without merit. Schmidt, J.P., Adams, Cozier and S. Miller, JJ., concur.